FILED
                             NOT FOR PUBLICATION                            AUG 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RONALD DAVID ROSSI,                              No. 08-17065

               Plaintiff - Appellant,            D.C. No. 2:07-cv-00219-LDG-RJJ

  v.
                                                 MEMORANDUM *
NEVADA DEPARTMENT OF
CORRECTIONS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Ronald David Rossi, a Nevada state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendants

violated the Eighth Amendment by acting with deliberate indifference to his


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
medical needs. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir. 1989). We affirm.

      Rossi claimed that the defendants were deliberately indifferent because he

did not receive surgery to repair his inguinal hernia. The district court properly

granted summary judgment on Rossi’s claim against the individual defendants

because he did not raise a genuine issue of material fact as to whether they

disregarded a serious risk to his health. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (setting forth deliberate indifference standard).

      While this action was pending, Rossi had hernia surgery. As to Rossi’s

remaining damages claim against the Nevada Department of Corrections, it is

barred by the Eleventh Amendment. See Doe v. Lawrence Livermore Nat’l Lab.,

131 F.3d 836, 839 (9th Cir. 1997) (“States or governmental entities that are

considered arms of the State for Eleventh Amendment purposes are not persons

under § 1983”) (internal quotation marks omitted); Taylor v. List, 880 F.2d 1040

(9th Cir. 1989) (stating that the Nevada Department of Prisons is immune from suit

under the Eleventh Amendment).

      Rossi’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                   08-17065